internal_revenue_service number release date index number -------------------------------- ---------------------------------- ------------------------------ ------------------------------ in re --------------------------------------------------- ---------------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-143524-04 date march legend decedent ------------------------------ spouse ----------------------------------------- child -------------------------------- child ------------------------ child ----------------------------- child --------------------------- year ------- date ------------------ date ---------------- date --------------------------- date ----------------- date ---------------------- date ----------------------- county -------------- state ------------- trust b ------------------------------------------------------------------ ----------------------------------- court --------------------------------------------- x ------ y ------ z ------ dear -------------- this is in response to your submission dated date concerning the generation-skipping_transfer gst tax consequences of proposed transfers from remaining trust according to the facts submitted decedent died on date leaving a will will dated date the will was not thereafter amended date is prior to date date is prior to date the will was submitted for probate in court in state the month of decedent’s death an order for final distribution in the probate proceeding was entered by court on date under the terms of the will after certain specific bequests to decedent’s surviving_spouse spouse and the devise of certain property to be held in trust a a marital trust the remainder of decedent’s estate was bequeathed to trust b an irrevocable_trust it is represented that no additions or constructive additions were made to trust b after the initial funding in year the provisions of decedent’s will relating to trust b provide in relevant part as follows under article fifth paragraph the entire net_income from trust b is to be paid so long as spouse shall live a first to spouse such net_income in the sole discretion of the independent_trustee as shall be needed or desirable to provide for spouse’s maintenance or support due consideration being given to the income and other resources which may be then available to spouse and known to the trustee b next to any children of spouse and decedent such of the remaining income as in the sole discretion of the independent_trustee is needed or desirable to provide for such one’s maintenance and support due consideration being given to the income and other resources which may be available to such one and which is known to the trustee c next to any grandchild of spouse and decedent such of the remaining income that in the sole discretion of the independent_trustee is needed or desirable to provide for such one’s maintenance support or education due consideration being given to the income and other resources which may then be available to such grandchild and known to the trustee and d the balance of the net_income if any is to be accumulated and added to the principal of the trust article fifth paragraph provides that if at any time or from time to time in the sole discretion of the independent_trustee additional funds are needed to provide for the maintenance or support of spouse or the maintenance support or education of any of spouse’s and decedent’s children or the maintenance support or education of any grandchild of spouse and decedent to preserve the health of or to provide necessary medical or similar services for spouse any such child or any such grandchild or to meet emergencies due consideration being given to the income and other resources which may then be known to the trustee the independent_trustee is authorized and empowered to pay to or for the benefit of spouse any such child or any such grandchild out of the principal of trust a as to spouse and out of the principal of trust b as to any child or grandchild such sum or sums as may by such trustee be deemed necessary or desirable for the purpose of affording such assistance or relief the independent_trustee is to be the sole and final judge of any such necessity and of the amounts required for the purpose and the decision of the trustee made in good_faith to make or not make such payments shall be final and incontestable by anyone however expenditures of principal from trust b for the benefit of any such grandchild of spouse and decedent which such grandchild ultimately becomes entitled to share in the principal of trust b is to be treated as an advancement without interest to such grandchild against such one’s share of the principal under article fifth paragraph upon the death of spouse the balance of the corpus of trust b and accrued and undistributed_income thereof if any and the corpus of trust a and accrued and undistributed_income thereof if any is to be divided by the trustee into four shares in percentage amounts of x for child x for child x for child and y for child each share is to be distributed absolutely free and clear of all trusts to the respective child if such child shall be living and shall have attained the age of years or more otherwise if such child is living but has not attained the age of such share is to continue in trust for such child for the uses and purposes described if such child is not living but has died leaving issue surviving such share is to continue in trust for such issue for the uses and purposes described under article fifth paragraph b if at the time any share of the trust estate is to be set_aside for the issue of a child of spouse and decedent there shall then be living any child of such child of spouse and decedent then the trustee shall divide the said share into as many portions of equal market_value but the trustee shall not be required in so doing to make any physical segregation of assets as there shall be children of such child of spouse and decedent then living plus the number of such children of such child of spouse and decedent who shall then be deceased but who shall have left issue then living and the trustee shall set_aside and designate one such portion as a separate trust fund for the benefit of each such living grandchild and one such portion for the benefit of such living issue of each such deceased grandchild article fifth paragraph c provides with respect to each portion set off for a living child of such child of spouse and decedent the trustee shall thereafter pay from the net_income derived from such portion to or for the use and benefit of such grandchild such amounts as the trustee in its sole discretion shall deem reasonably necessary to provide for the care maintenance support and education of such grandchild according to such one’s station in life and until such grandchild attains the age of years thereafter the entire net_income from such portion shall be paid to such grandchild for whose benefit the same has been set off until the final termination of the trust with respect to said portion as provided when such grandchild attains the age of years or when the share is to be divided into portions if such grandchild has already attained the age of years but is less than years of age then the trust as to one-half of such portion is to terminate and thereupon the trustee is to pay and to distribute to such grandchild one- half of the principal of the portion then held for such grandchild absolutely and free and clear of all trusts the trust with respect to said portion shall finally terminate either i when such grandchild for whose benefit it has been set_aside and designated attains the age of years if such grandchild has not yet attained such age when the share is to be divided into portions or ii at the time the share is to be divided into portions if such grandchild has then already attained such age or iii upon the death of such grandchild whichever of said events shall first occur and thereupon the trustee shall pay and distribute said portion together with all net_income thereon then accrued and all net_income of said portion then remaining in the hands of the trustee absolutely and free and clear of trusts to such grandchild if such grandchild be then living otherwise to the issue then living of such grandchild by right of representation per stirpes among them under article fifth paragraph each and every trust if any still in existence in whole or in part on the day twenty-one years after the death of the last to survive of all beneficiaries of the will who are living at the date of my death shall forthwith terminate it is represented that the beneficiaries of trust b had different personal and financial situations and disagreed on the proper investments for trust b’s assets and its management to resolve this dispute trust b was divided into two separate subtrusts by a court order dated date trust was established for child and his issue and was allocated y of the value of trust b the second trust termed the remaining trust was established for the benefit of spouse and decedent’s remaining children child child and child and their issue and was allocated the remaining z of the value of trust b the values were determined as of the date of allocation each of trust and remaining trust are administered under the same terms as provided for trust b except that the discretionary distributions of income and principal in trust are limited to child and such child’s issue and child and his issue have no rights to distributions of income or principal from remaining trust it is represented that the division of trust b into two trusts was accomplished pursuant to applicable state law with approval of a state court to resolve a bona-fide controversy regarding the administration of trust b the dispositive terms of the resulting trusts trust and remaining trust are the same as trust b except as described above on date spouse petitioned court for a construction of remaining trust on date court issued an order providing that the language to or for the benefit of contained in article fifth paragraph of remaining trust includes discretionary distributions during spouse’s lifetime to trusts for the benefit of the children and grandchildren of decedent and spouse pursuant to the authority granted in article fifth paragraph and the court’s order spouse as trustee of remaining trust proposes to make distributions of principal from remaining trust to decedent’s grandchildren ie the children of child child and child or to new trusts new trusts for their benefit it is represented that each new trust that is established will be held for the benefit of one grandchild only and will continue for the grandchild’s lifetime new trust will provide for distributions of income to the grandchild in the trustee’s discretion for proper support health maintenance and education if the trustee deems that income is insufficient the trustee is authorized to make distributions of principal under the same standard except that the trustee is to take into consideration any income or other resources that are available to the grandchild under each new trust each grandchild will possess an inter_vivos limited_power_of_appointment in favor of the grandchild’s then living issue spouse and or registered domestic partner upon the grandchild’s death the trustee is to divide the balance of the grandchild’s trust into as many equal shares as there are children of the grandchild then living and children of the grandchild then deceased leaving issue then living grandchild’s issue if any or if none one-half to the decedent’s heirs and one-half to spouse’s heirs pursuant to article fifth paragraph of decedent’s will new trust will terminate no later than twenty-one years after the death of the last to survive of all the beneficiaries named in decedent’s will who were living at the time of decedent’s death the following ruling is requested distributions of principal from remaining trust to new trusts will not cause remaining trust or new trusts to be subject_to the provisions of chapter sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the provisions of chapter do not apply to any generation-skipping_transfer under a will or revocable_trust executed before date provided that the document in existence on date is not amended at any time after date in any respect which results in the creation of or an increase in the amount of a gst transfer and the decedent dies before date in this case decedent’s will was executed on date and was not amended thereafter date is prior to date pursuant to sec_26_2601-1 the generation-skipping_transfer_tax does not apply to any generation-skipping_transfer under a will or revocable_trust executed before date it is represented that no additions to trust b have been made since the initial funding in year accordingly trust b is exempt from gst tax trust b was divided into trust and remaining trust pursuant to a court order the dispositive terms of trust b and remaining trust are the same except that child and his issue have no rights to distributions of income or principal from remaining trust sec_26_2601-1 provides that the distribution of trust principal from an exempt trust to a new trust or retention of trust principal in a continuing trust will not cause the new or continuing trust to be subject_to the provisions of chapter if either - i the terms of the governing instrument of the exempt trust authorize distributions to the new trust or the retention of trust principal in a continuing trust without the consent or approval of any beneficiary or court or ii at the time the exempt trust became irrevocable state law authorized distributions to the new trust or retention of principal in the continuing trust without the consent or approval of any beneficiary or court and the terms of the governing instrument of the new or continuing trust do not extend the time for vesting of any beneficial_interest in the trust in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date the original trust became irrevocable extending beyond any life in being at the date the original trust became irrevocable plus a period of years plus if necessary a reasonable period of gestation in the present case under article fifth paragraph of remaining trust the independent_trustee is authorized and empowered to pay to or for the benefit of any grandchild of decedent and spouse out of the principal of remaining trust for the maintenance support or education of any such grandchild to preserve the health of or to provide necessary medical or similar services for such grandchild or to meet emergencies due consideration being given to the availability of other sources available the independent_trustee is to be the sole and final judge of the amounts required for this purpose as described above the court’s date order construed the language to or for the benefit to include discretionary distributions of principal during spouse’s lifetime to trusts for the benefit of the children and grandchildren of decedent and spouse based upon the facts presented and the representations made we conclude that distributions of principal from remaining trust to a new trust will not cause remaining trust or any new trust to be subject_to the provisions of chapter this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect except as we have specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code plr-143524-04 this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely _________________ lorraine e gardner senior counsel branch office of passthroughs and special industries enclosure copy for sec_6110 purpose cc
